ICON Income Fund Ten, LLC Portfolio Overview Q3 2012 ICON Income Fund Ten, LLC Table of Contents Letter from the CEOs 1 Introduction to Portfolio Overview 2 Portfolio Overview 2 Transactions with Related Parties 3 Financial Statements 4 Forward Looking Information 8 ICON Income Fund Ten, LLC Letter from the CEOs Dear investor in ICON Income Fund Ten, LLC: We wanted to take this time to summarize Fund Ten’s current portfolio and let you know what activity took place during the third quarter ended September 30, 2012.As you know, Fund Ten was in its liquidation period during the quarter.During the liquidation period, distributions generated from net rental income and proceeds from equipment sales generally fluctuate as remaining leases come to maturity or equipment is sold. During the third quarter of 2012, we made distributions to our investors in the amount of $1,060,622. Among the assets we own are 35.70% interests in two Aframax product tankers, the Eagle Carina and the Eagle Corona, that are bareboat chartered to AET Inc. Limited, a leading worldwide petroleum shipping company.The bareboat charters are set to expire in November 2013. A more detailed analysis of Fund Ten’s investments, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Co-President and Co-Chief Executive Officer Mark Gatto Co-President and Co-Chief Executive Officer 1 ICON Income Fund Ten, LLC Introduction to Portfolio Overview We are pleased to present ICON Income Fund Ten, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2012.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund raised approximately $150,000,000 commencing with our initial offering on June 2, 2003 through the closing of the offering on April 5, 2005. In May 2010, we entered our liquidation period, which is expected to continue for several more years.During the liquidation period, we began the gradual, orderly termination of the Fund’s operations and affairs, and liquidation or disposition of its equipment, leases and financing transactions. Additionally, during the liquidation period, you will receive distributions that are generated from net rental income or equipment sales when realized.In some months, the distribution may be larger, in some months the distribution may be smaller, and in some months there may not be any distribution. Portfolio Overview As of September 30, 2012, our portfolio consisted primarily of the following investments: AET, Inc. Limited Structure: Lease Collateral: Two Aframax product tankers. Expiration Date: 11/14/2013 ZIM Israel Navigation Co. Ltd. Structure: Lease Collateral: Two container vessels. Expiration Date: 03/31/2016 03/31/2017 Transactions with Related Parties Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans and the payment of operating expenses. 2 ICON Income Fund Ten, LLC Transactions with Related Parties (Continued) Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations.These costs include our Manager’s and its affiliates’ legal, accounting, investor relations, and operations personnel costs, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, office rent, travel expenses, and other administrative costs incurred by individuals with a controlling interest in our Manager. During the three months ended September 30, 2012, our Manager suspended the collection of management fees and administrative expense reimbursements of approximately $108,000 and $90,000, respectively. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $10,606 and $74,748 for the three and nine months ended September 30, 2012, respectively.Additionally, our Manager’s interest in our net income was $11,819 and $27,377 for the three and nine months ended September 30, 2012, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended September 30, Nine Months Ended September 30, Entity Capacity Description ICON Capital, LLC Manager Management fees (1) $
